DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 22-23, drawn to a polyester film, classified in B32B 27/36.
II. Claims 15-21, drawn to a process for making a polyester film, classified in B29D 7/01.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, the product as claimed could be made by laminating the layers A and B together rather than by coextrusion.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Cathy Moore on 4/1/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14 and 22-23.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1 recites characters 132, 175.5, 300, and 420; it is unclear if these are measurements, and if so, what engineering units pertain to these measurements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to 
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites the phrase “wherein the polymer that in incompatible” which should instead recite “wherein the polymer that is incompatible.”
Claim 12 recites the phrase “based on ethylene, on propylene, on cycloolefins, on amides, or styrene” which should instead recite “based on ethylene, on propylene, on cycloolefins, on amides, or on styrene” for consistency within the list.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 11 recite the limitation "the outer layer (A)”. This is indefinite because the layer was originally introduced in claim 1 as “heat-sealable outer layer (A)”. Claim 14 further claims an additional outer layer that appears to be a distinctly different layer than the “heat-sealable outer layer (A)”. For purposes of consistency and definiteness, claims 1 and 11 are interpreted as instead reciting “the heat-sealable outer layer (A).” To note, claim 1 recites the phrase 3 times and claim 11 recites the phrase once.
Claim 1 recites the limitation "and is based on aliphatic diols" in line 8. It is unclear whether this means that it comprises aliphatic diols, contains a certain percentage of aliphatic diols, or something else. For purposes of examination, claim 1 is interpreted as instead reciting “and comprises at least one aliphatic diol.”
Claim 4 recites the limitation "the aromatic dicarboxylic acid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination and consistency with claim 1, claim 4 is interpreted as instead reciting “the at least one aromatic dicarboxylic acid.”
Claims 5-6 recite the limitation "the aliphatic dicarboxylic acid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination and consistency with claim 1, claims 5-6 are interpreted as instead reciting “the at least one aliphatic dicarboxylic acid.”
Claims 7 recites the limitation "the aliphatic diol" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination and consistency with claim 1, claim 7 is interpreted as instead reciting “the at least one aliphatic diol.”
Claim 11 recites the limitation "a polymer that is incompatible with polyester" in line 2. It is unclear if this means a polymer that does not react with polyester, a polymer that is immiscible with polyester, or something else. For purposes of examination, claim 11 is interpreted as instead reciting “a 
Claims 2-3, 8-10, 12-14, and 22-23 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 3-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer et al. (US 20050042441 A1), herein referred to as Peiffer(1) in view of Peiffer et al. (US 20050061708 A1), herein referred to as Peiffer(2), and Dawes (US 20040052993 A1).
Regarding claim 1, Peiffer(1) teaches a coextruded, unstructured, transparent and thermoformable polyester film comprising at least one base layer (B) made of PET and one heat- sealable outer layer (A), where the heat-sealable outer layer (A) comprises 70-97 by weight polyester, a) the polyester of the heat-sealable outer layer (A) is comprised of 20 to 95 mol.% of units derived from at least one aromatic dicarboxylic acid and 5 to 80 mol.% of units derived from at least one aliphatic dicarboxylic acid, and comprises at least one aliphatic diol, where the mol.% data always give a total of 100 % (Peiffer(1), abstract, Par. 0001, 0030, 0032-0037, 0042, and 0057) b).  The heat-sealable outer layer (A) comprises 0 to 10% by weight of inorganic or organic particles with median diameter d50 of 3.5 to 6.0 µm (Peiffer(1), Par. 0043-0051, 0107, 0110-0111), and the film has a thickness in the range of 3 to 200 µm (Peiffer(1), Par. 0123). Peiffer(1) further teaches wherein the heat-sealable outer layer (A) is peelable from APET (Peiffer(1), abstract, claim 1). Peiffer(1)’s weight ranges of polyester, aromatic dicarboxylic acid, aliphatic dicarboxylic acid, and inorganic or organic particles overlap the claimed ranges of at least 80 % by weight, 25 to 95 mol.%, 5 to 75 mol.%, and up to 0.4 % by weight respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Peiffer(1)’s diameter d50 range lies within the claimed range of 2.0 to 8.0 µm, and therefore satisfies the claimed range, see MPEP 2131.03. Peiffer(1)’s total polyester film thickness range overlaps the claimed 
Peiffer(1) does not teach wherein the at least one base layer (B) is made of a-PET.
Peiffer(2) teaches a coextruded polyester film for use with trays comprising a heat-sealable layer (A) and a base layer (B), wherein amorphous PET (a-PET) is used for an internal layer to improve adhesion of the film (Peiffer(2), Abstract, Par. 0003-0004).
Since Peiffer(1) and Peiffer(2) both teach coextruded polyester film for use with trays comprising a heat-sealable layer (A) and a base layer (B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Peiffer(2) to modify Peiffer(1) and comprise the base layer (B) of a-PET. This would allow for improved adhesion of the film to a tray (Peiffer(2), Par. 0004).
Modified Peiffer does not teach wherein the heat-sealable outer layer (A) has a thickness of 10 to 100 µm.
Dawes teaches a multilayer film comprising a base layer (substrate layer) and a heat-sealable layer wherein the heat-sealable layer comprises a polyester derived from aliphatic and aromatic dicarboxylic acids and aliphatic diols (Dawes, abstract, Par. 0036-0039). Dawes further teaches wherein the heat-sealable layer has a thickness of up to 50 µm (Dawes, Par. 0042), which overlaps the claimed range of 10 to 100 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Peiffer and Dawes teach multilayer films comprising a base layer and a heat-sealable layer wherein the heat-sealable layer comprises a polyester derived from aliphatic and aromatic dicarboxylic acids and aliphatic diols, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dawes to modify modified Peiffer and create the heat-sealable outer layer (A) to have a thickness within the 
Regarding claim 3, modified Peiffer teaches the polyester film as claimed in claims 1 and 4-13, wherein the film has a seal seam strength in relation to a CPET tray of 7.4 N/15mm (Peiffer(1), Table 3). Modified Peiffer further teaches wherein it is well known to one of ordinary skill in the art to control and modify seal seam strength (Peiffer(1), Par. 0053, 0090, 0150-0152, and 0179). Modified Peiffer teaches that controlling the proportion of the polyester copolymer monomers can change the degree of seal strength from peelable to weldable, and can be set to avoid impairment of peeling performance and to maintain coextrusion producibility (Peiffer(1), Par. 0090). Modified Peiffer further teaches that weldability is not suited for the desired invention (Peiffer(1), Par. 0179). Therefore, one of ordinary skill in the art would control the monomer proportions to optimize seal strength to achieve peelability, to avoid weldability, and to avoid impairment of peeling performance, while maintaining coextrusion producibility. Therefore, it would have been obvious to one of ordinary skill in the art to reach a seal seam strength in relation to itself in the range of 3 to 10 N/15 mm through routine optimization, see MPEP 2144.05, II.
Regarding claim 4, modified Peiffer teaches the polyester film as claimed in claim 1, wherein the aromatic dicarboxylic acid is selected from one or more elements from the group consisting of terephthalic acid, isophthalic acid, and naphthalene-2,6-dicarboxylic acid (Peiffer(1), Par. 0041).
Regarding claim 5, modified Peiffer teaches the polyester film as claimed in claim 1, where the at least one aliphatic dicarboxylic acid is selected from one or more elements from the group consisting of succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azeleic acid and sebacic acid (Peiffer(1), Par. 0040).

Regarding claim 7, modified Peiffer teaches the polyester film as claimed in claim 1, where the at least one aliphatic diol is triethylene glycol (Peiffer(1), Par. 0068).
Regarding claim 8, modified Peiffer teaches the polyester film as claimed in claim 1, wherein the polyester includes the following dicarboxylate moieties and alkylene moieties, based in each case on the total quantity of dicarboxylate and, respectively, total quantity of alkylene: 40 to 78 mol.% of terephthalate, 10 to 20 mol.% of isophthalate, 0.2 to 30 mol.% of sebacate, 0 to 30 mol.% of adipate, and more than 50 mol.% of ethylene or butylene (Peiffer(1), Par. 0043-0049). Modified Peiffer’s content ranges of terephthalate, isophthalate, adipate, and ethylene or butylene lie within the claimed ranges of 25 to 95 mol.%, 0 to 25 mol.%, 0 to 50 mol.%, and more than 30 mol.% respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Modified Peiffer’s content range of sebacate overlaps the claimed range of 5 to 75 mol.%, and therefore establishes a prima facie case of obvious over the claimed range, see MPEP 2144.05, I.
Regarding claim 9, modified Peiffer teaches the polyester film as claimed in claim 8, wherein the polyester includes: 40 to 78 mol.% of terephthalate, 10 to 20 mol.% of isophthalate, 0.2 to 30 mol.% of sebacate, 0 to 30 mol.% of adipate, and more than 50 mol.% of ethylene or butylene (Peiffer(1), Par. 0043-0049). Modified Peiffer’s content ranges of terephthalate, isophthalate, adipate, and ethylene or butylene lie within the claimed ranges of 30 to 90 mol.%, 5 to 20, 0 to 40 mol.%, and more than 40 mol.% of ethylene or butylene respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Modified Peiffer’s content range of sebacate overlaps the claimed range of 8 to 70 mol.%, and therefore establishes a prima facie case of obvious over the claimed range, see MPEP 2144.05, I.

Regarding claim 11, modified Peiffer teaches the polyester film as claimed in claim 1, where the outer layer (A) comprises 7-15% by weight, of a polymer that comprises one or more polymers based on ethylene, on propylene, on cycloolefins, on amides, or on styrene (Peiffer(1), abstract, Par. 0034, 0050, 0098-0099), which overlaps the claimed range of up to 10 % by weight, and therefore establishes a prima facie case of obviousness over the claimed range, see MPPE 2144.05, I.
Regarding claim 12, modified Peiffer teaches the polyester film as claimed in claim 11, where the polymer that comprises one or more polymers based on ethylene, on propylene, on cycloolefins, on amides, or on styrene (Peiffer(1), abstract, Par. 0098-0099).
Regarding claim 13, modified Peiffer teaches the polyester film as claimed in claim 12, wherein the polymer based on ethylene is linear low density polyethylene or high density polyethylene (Peiffer(1), abstract, Par. 0098-0099).
Regarding claim 14, modified Peiffer teaches the polyester film as claimed in claim 1, wherein the film is comprised of three layers and has a base layer (B), a heat-sealable outer layer (A) on one of the side of the base layer (B) and an outer layer (C) on the other side of the base layer (B) (Peiffer(1), Par. 0056).

Regarding claim 23, modified Peiffer teaches the packaging as claimed in claim 22, wherein the packaging for foods or other consumable products is a tray (Peiffer(1), Par. 0002-0003, Claim 24).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peiffer et al. (US 20050042441 A1), herein referred to as Peiffer(1) in view of Peiffer et al. (US 20050061708 A1), herein referred to as Peiffer(2), and Dawes (US 20040052993 A1) as applied to claim 1 above, further in view of Opusko et al. (US 20070254118 A1).
Regarding claim 2, modified Peiffer teaches all of the elements of the claimed invention as stated above for claim 1. Modified Peiffer does not teach wherein the film has a haze of below 10% and a clarity of at least 80%.
Opusko teaches a multilayer film for use for food packaging including trays (Opusko, abstract, Par. 0092, and 0127-0133) comprising an outer heat-sealable layer (Opusko, Abstract, Par. 0098) wherein the film has a haze of 3% and a clarity of 90% (Opusko, Par. 0108 and 0110). Opusko’s haze and clarity ranges lie within the claimed ranges of below 10% and at least 80% respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03.
Since both modified Peiffer and Opusko teach a multilayer film for use for food packaging including trays comprising an outer heat-sealable layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Opusko to modify modified Peiffer and create the film to have a haze and clarity within the claimed range. This would allow for objects within a packaging to be seen clearly through the film (Opusko, Par. 0110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/Eli D. Strah/Primary Examiner, Art Unit 1782